On July 5, 1994, the Defendant was sentenced to twenty (20) years at Montana State Prison with six (6) years suspended subject to conditions as listed in the July 5, 1994 judgment for the offense of Sexual Assault, a Felony, subject to conditions. This period of incarceration is to be served consecutive to that imposed in Cause No. DC 91-159(B). Credit is given for seventy-eight (78) days. The defendant is to be considered ineligible for parole until he successfully completes all phases of the sex offender treatment program available at Montana State Prison and follows all resulting recommendations to the satisfaction of his treatment providers. The defendant is considered a dangerous offender for purposes of parole eligibility.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Neil Leitch, attorney from Missoula. The state was not represented.
The Honorable Ted O. Lympus abstained from hearing this case as he was the County Attorney the time the original charge was initiated.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careftd consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, and Hon. John Warner, Member.
The Sentence Review Board wishes to thank Neil Leitch, attorney from Missoula, for his assistance to the defendant and to this Court.